SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant T Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) T Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 Procera Networks, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box) T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 6. Amount Previously Paid: 7. Form, Schedule or Registration Statement No.: 8. Filing Party: 9. Date Filed: PROCERA NETWORKS, INC. 100 Cooper Court Los Gatos, California95032 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held On January 30, 2008 Dear Stockholder: You are cordially invited to attend the Annual Meeting of Stockholders of Procera Networks, Inc., a Nevada corporation (the “Company”).The meeting will be held on Wednesday January 30, 2008 at 9:30 a.m. local time at 100 Cooper Court, Los Gatos, California 95032 for the following purposes: 1. To elect (i) two Directors as Class I Directors each to serve for a term of one year and until their respective successors are elected, (ii) two Directors as Class II Directors each to serve for a term of two years and until their respective successors are elected and (iii) two Directors as Class III Directors each to serve for a term of three years and until their respective successors are elected; however, if proposal no. 5 is approved, the terms of all Directors will expire immediately prior to the election of Directors at the next annual meeting and all Directors will stand for election annually beginning thereafter. 2. To approve and adopt the Company’s 2007 Equity Incentive Plan. 3. To ratify the selection by the Audit Committee of the Board of Directors of PMB Helin Donovan, LLP as independent auditors of the Company for its fiscal year ending December 31, 2007. 4. To approve an amendment to the Company’s Articles of Incorporation to increase the authorized number of shares from 100,000,000 to 130,000,000 shares. 5. To approve an amendment to the Company’s Articles of Incorporation to declassify the Board of Directors. 6. To conduct any other business properly brought before the meeting. These items of business are more fully described in the Proxy Statement accompanying this Notice. The record date for the Annual Meeting is December 17, 2007.Only stockholders of record at the close of business on that date may vote at the meeting or any adjournment thereof. By Order of the Board of Directors /s/ ThomasH.Williams Interim Chief Executive Officer, Chief Financial Officer and Secretary Los Gatos, California December28, 2007 You are cordially invited to attend the meeting in person.Whether or not you expect to attend the meeting, please complete, date, sign and return the enclosed proxy as promptly as possible in order to ensure your representation at the meeting.A return envelope (which is postage prepaid if mailed in the United States) is enclosed for your convenience.Even if you have voted by proxy, you may still vote in person if you attend the meeting.Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to vote at the meeting, you must obtain a proxy issued in your name from that record holder. 2 PROCERA NETWORKS, INC. 100 Cooper Court Los Gatos, California95032 PROXY STATEMENT FOR THE 2 STOCKHOLDERS January 30, 2008 QUESTIONS ANDANSWERS ABOUT THIS PROXY MATERIAL ANDVOTING Why am I receiving these materials? We have sent you this proxy statement and the enclosed proxy card because the Board of Directors of Procera Networks, Inc. is soliciting your proxy to vote at the 2007 Annual Meeting of Stockholders including at any adjournments or postponements of the meeting. You are invited to attend the annual meeting to vote on the proposals described in this proxy statement.However, you do not need to attend the meeting to vote your shares.Instead, you may simply complete, sign and return the enclosed proxy. The Company intends to mail this proxy statement and accompanying proxy card on or about December 28, 2007 to all stockholders of record entitled to vote at the annual meeting. Who can vote at the annual meeting? Only stockholders of record at the close of business on December 17, 2007 will be entitled to vote at the annual meeting.On this record date, there were 75,979,439 shares of common stock outstanding and entitled to vote. Stockholder of Record: Shares Registered in Your Name If on December 17, 2007, your shares were registered directly in your name with Procera Networks, Inc.’s transfer agent, Pacific Stock Transfer Company, then you are a stockholder of record.As a stockholder of record, you may vote in person at the meeting or vote by proxy.Whether or not you plan to attend the meeting, we urge you to fill out and return the enclosed proxy card to ensure your vote is counted. Beneficial Owner: Shares Registered in the Name of a Broker or Bank If on December 17, 2007, your shares were held, not in your name, but rather in an account at a brokerage firm, bank, dealer, or other similar organization, then you are the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by that organization.The organization holding your account is considered to be the stockholder of record for purposes of voting at the annual meeting.As a beneficial owner, you have the right to direct your broker or other agent regarding how to vote the shares in your account.You are also invited to attend the annual meeting.However, since you are not the stockholder of record, you may not vote your shares in person at the meeting unless you request and obtain a valid proxy from your broker or other agent. What am I voting on? There are five matters scheduled for a vote: · Election of six Directors; · Approval of the Company’s 2007 Equity Incentive Plan and the proposed 12,389,520 shares of common stock authorized for issuance under the Company’s 2007 Equity Incentive Plan; 3 · Ratification of PMB Helin Donovan, LLP as independent auditors of the Company for its fiscal year ending December 31, 2007; · Approval of proposed amendment to the Company’s Articles of Incorporation to increase the authorized number of shares of common stock from 100,000,000 to 130,000,000 shares; and · Approval of a proposed amendment to the Company’s Articles of Incorporation to declassify the Board of Directors. How do I vote? You may either vote “For” all the nominees to the Board of Directors or you may “Withhold” your vote for any nominee you specify.For each of the other matters to be voted on, you may vote “For” or “Against” or abstain from voting.The procedures for voting are fairly simple: Stockholder of Record: Shares Registered in Your Name If you are a stockholder of record, you may vote in person at the annual meeting or vote by proxy using the enclosed proxy card.Whether or not you plan to attend the meeting, we urge you to vote by proxy to ensure your vote is counted.You may still attend the meeting and vote in person even if you have already voted by proxy. · To vote in person, come to the annual meeting and we will give you a ballot when you arrive. · To vote using the proxy card, simply complete, sign and date the enclosed proxy card and return it promptly in the envelope provided. If you return your signed proxy card to us before the annual meeting, we will vote your shares as you direct. Beneficial Owner: Shares Registered in the Name of Broker or Bank If you are a beneficial owner of shares registered in the name of your broker, bank, or other agent, you should have received a proxy card and voting instructions with these proxy materials from that organization rather than from Procera Networks, Inc.Simply complete and mail the proxy card to ensure that your vote is counted.To vote in person at the annual meeting, you must obtain a valid proxy from your broker, bank, or other agent.Follow the instructions from your broker or bank included with these proxy materials, or contact your broker or bank to request a proxy form. How many votes do I have? Each share of common stock entitles the holder as of December 17, 2007 to one vote on any matter coming before the 2007 Annual Meeting of Stockholders. What if I return a proxy card but do not make specific choices? If you return a signed and dated proxy card without marking any voting selections, your shares will be voted “For” the election of all six nominees for Director, “For” the adoption of the 2007 Equity Incentive Plan, “For” the adoption of the amendment to the Articles of Incorporation increasing the authorized number of shares of common stock from 100,000,000 to 130,000,000 shares, “For” the ratification of the PMB Helin Donovan, LLP as independent auditors of the Company for its fiscal year ending December 31, 2007 and “For” the adoption of the amendment to the Articles of Incorporation to declassify the Board of Directors.If any other matter is properly presented at the meeting, your proxyholder (one of the individuals named on your proxy card) will vote your shares using his or her best judgment. Who is paying for this proxy solicitation? We will pay for the entire cost of soliciting proxies.In addition to these mailed proxy materials, our Directors and employees may also solicit proxies in person, by telephone, or by other means of communication.Directors and employees will not be paid any additional compensation for soliciting proxies.We may, however, reimburse brokerage firms, banks and other agents for the cost of forwarding proxy materials to beneficial owners. 4 What does it mean if I receive more than one proxy card? If you receive more than one proxy card, your shares are registered in more than one name or are registered in different accounts.Please complete, sign and return each proxy card to ensure that all of your shares are voted. Can I change my vote after submitting my proxy? Yes.You can revoke your proxy at any time before the final vote at the meeting.If you are the record holder of your shares, you may revoke your proxy in any one of three ways: · You may submit another properly completed proxy card with a later date. · You may send a timely written notice that you are revoking your proxy to Procera Networks Inc.’s Secretary at 100 Cooper Court,
